EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation as set forth within the instant application. In particular, the claimed composition for the base steel that has been provided with an aluminum-based plated layer with the claimed composition and having an Al-Fe-Si-Mn-based alloy layer formed between having the claimed dual structure. The previously applied prior art fails to set forth the claimed combination of the base steel composition, aluminum-based plated layer and the Al-Fe-Si-Mn having the dual structure. As set forth within the arguments submitted on 29 January 2021, specific processing steps must be conducted to result in the claimed microstructural configurations. 
It is also noted that corresponding Korean Patent Applications KR20160176124 and KR20160176123 have been issued Written Decisions on Registration. Additionally, the International Searching Authority turned up no documents demonstrating a lack of novelty or inventive step within the international search report in corresponding PCT/KR2017/015278.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784